    ~
AO 442 (Rev. 01/09) Arrest Warrant                                               FILED
                                                                           IH QLERKS QFFICi
                                         UNITED STATES DISTRICT COURT
                                                        Z019 FIB IS Pff J: I 6
                                                     fior tlie

                                                        District of   Mtr:s~ffi~Tf<teT COURT
                      United States of America
                                                                       ) DISTR~CTOf MASS.                                                 c;A{)
                                                                       ~                          lU2CY l Q3 2 D D ~
                                 V.
                                                                                    Case No.
James Giannetta                                                        )
                             Defendant                                 )

                                                     ARREST WARRANT
                                                                                                                                              C:
To:       Any authorized law enforcement officer                                                                                              U)




          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without u~ces;ary ~ay
                                                                                                                                                   J
(name ofperson to be arrested)   James Giannetta                                                                                                    -,
who is accused of an offense or violation based on the following document filed with the court:
                                                                                                                                    ,.,   -   ,, 7
                                                                                                                                    V     ~        ;:J
~ Indictment               D   Superseding Indictment      D Information               D Superseding Information                0 '-eompliiet
D Probation Violation Petition             D Supervised Release Violation Petition                 D V iolation Notice          D ~rder qt:{he Court

This offense is briefly described as follows:
Conspiracy to Distribute and to Possess with Intent to Distribute Methamphetamine in violation of 21 U.S.C. sec. 846
Distribution of Methamphetamine in violation of 21 U.S.C. sec. 841 (a)(1)
Conspiracy to Launder Monetary Instruments in violation of 18 U.S.C. sec 1956(h)




                                                                           An-tor) I {).._ t\ \,Jf>_s-~\-1::>f~
City and state:                                                            I Ion.   D01 ,aid   L. GabeJI                        ' ~ A'=11           C\-e1 ~
                                                                                                       Printed name and title


                                                                 Return

          This warrant was recei ved on (date) _ _ _ _ _ _ _ , and the person was arrested on (date) _ _ _ _ _ __
at (city and state)


Date: - - - - - - --
                                                                                                    Arresting officer's signature



                                                                                                       Printed name and title
